Title: William Smith Shaw to Abigail Adams, 15 January 1799
From: Shaw, William Smith
To: Adams, Abigail


          
            
              My dear Aunt
              Philadelphia Jan 15th 1799 Tuesday Eve.
            
            I have received your letters of Jan. 3d & 6th with all that pleasure & gratitude which so much good counsel deserved. I do love to read your letters.
            Before this reaches you, you must have heard of Cousen Thomas’s arrival at N York, from whence he wrote to you. He arrived in this city this afternoon, & is very well. It would do you good to see how happy it has made Uncle. I wish Aunt was here.
            “The political green house” I have read and admired. You will see by the papers which I sent you this morn, that a part of it has been read in the house of Rep. by Nicholas and more by Mr Dana. Have you seen “Guillotina” for this year? It is much better than the last. In the green house, I think the description of the battle between Nelson & Buonaparte is equal to any of Homer’s battles.
            
            I wish I could think with you with any reason “that congress seem disposed to do any thing” they have not I believe passed a single bill as yet. The bancrupt bill—the bill on Mr Griswolds motion & Blounts impeachment have occupied all their time. & neither of the bills have passed the house & it is very doubtful whether the bankrupt bill will pass the house. The Senate after spending nearly a fortnight on Blounts impeachment have declared it null & void—that a senator is not an officer of the United States & therefore unimpeachable. I tremble for my country if it has not energy enough to punish a man “guilty of crimes & misdebeanors.”
            The meeting of the president & his son was to me very affecting. He took him in his arms the tears all the while running down his cheeks and said I thank, my God, my son that you have returned again to your native country. I would not wish to live, if I could have seen such a scene and not have been moved.
            Turell Tufts is apointed consul to Surrinam Please to mention it to Uncle T.
            The dispatches are not yet published I have been to Mr—s office a number of times in order to get them to carry to the house & Senate, but he says he wishes to make some comments &c. There are some very hard things said against him. You must have seen G—ns motion requesting the president to send them in.
            I wrote to my mother by this mornings mail but will write in a few days again & send the letter to you. I have received no letters from her as yet.
            Love to Louisa
            Your
            
              Wm S S—
            
          
          
            There is no one who enquires after you with more affection than Mr Tracy Senator from Conn. I love to have him come & ask me.
          
        